i          i       i                                                                          i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00557-CV

                              IN RE ELEANOR APARTMENTS, LTD.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: November 18, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 2, 2009, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, relator’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                            PER CURIAM




         … This proceeding arises out of Cause No. 2007-CI-05058, styled CB Plumbers LLC D/B/A CB Service
           1

Company v. The Eleanor Apartments Limited Partnership, in the 131st Judicial District Court, Bexar County, Texas,
the Honorable John Gabriel presiding.